Citation Nr: 0123151	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of torn medial meniscus, synovitis and 
hypertrophied pad of the left knee, currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1989 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied an increased rating (in 
excess of 20 percent) for post-operative left knee 
disability.  The veteran entered notice of disagreement with 
this rating decision in August 2000; the RO issued a 
statement of the case in September 2000; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in November 2000.  In an April 2001 supplemental 
statement of the case during the appeal, the RO increased the 
rating to 30 percent disabling, effective from the date of 
the veteran's claim for increased rating, which was received 
in May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected post-operative left knee 
disability is currently manifested primarily by: impairment 
of the left knee analogous to not more than severe 
instability, due to medial meniscal tear without residual, 
genu valgus deformity of the left knee which angulates at 15 
degrees, tenderness to the medial aspect, swelling, and 4/5 
muscle strength; 120 degrees of flexion and 0 degrees of 
extension; and subjective complaints of constant pain and 
giving way 3 to 4 times per week. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the post-operative residuals of torn medial meniscus, 
synovitis and hypertrophied pad of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which was enacted during the 
pendency of this claim, now requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical examination when such examination may 
substantiate entitlement to the benefits sought, as well as 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this veteran's case, the requirements of 
the Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  The veteran was afforded a VA 
orthopedic examination in January 2001, as well as a VA 
examination of the left knee in June 2000.  In the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO advised the veteran what must be 
demonstrated to establish an increased rating for her left 
knee disability, including for a rating based on arthritis 
with limitation of motion, and for an extraschedular rating.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, no further notice or assistance 
to the veteran in acquiring evidence is required by the new 
statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, especially 
because in this case the issue is one of increased rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Diagnostic Code 5257 provides that, for impairment of the 
knee when there is recurrent subluxation or lateral 
instability, a 30 percent (maximum) rating is warranted where 
the disability is severe.  38 C.F.R. § 4.71a.  

The veteran's post-operative left knee disability has been 
rated 20 percent disabling under Diagnostic Code 5257 from 
November 1989 to May 2000, except for periods of temporary 
total (100 percent) ratings for hospitalization and 
convalescence following left knee surgeries.  (A separate 
noncompensable rating for a left thigh injury was granted; 
this issue is not currently on appeal).  In May 2000, the 
veteran filed a claim for increased rating for her service-
connected left knee disability.  In an April 2001 
supplemental statement of the case during the appeal, the RO 
increased the rating to 30 percent disabling, effective from 
May 2000. 

In the current increased rating claim on appeal, the veteran 
contends that a rating in excess of 30 percent is warranted 
for her left knee disability because of the severity of her 
left knee symptoms.  She specifically contends that a higher 
rating is warranted because she has constant left knee pain, 
her left knee "gives out" about three times per week, and 
she has had three surgeries for the left knee which did not 
relieve her symptoms.  In her notice of disagreement she 
contended that she had the same amount of left knee problems 
now as she did when she injured her knee in service, even 
though she is heavier now.  

The evidence of record reflects that in service in September 
1989 the veteran injured her left knee and thigh during boot 
camp physical training.  VA examination in March 1990 
reflected full extension to 0 degrees and left knee flexion 
to 135 degrees.  The diagnoses were possible arthritis, 
though with no abnormalities shown on X-ray, and possible 
early tear of the left knee meniscus.  The veteran reinjured 
her left knee in March 1990, and in April 1990 underwent 
arthroscopic surgery, consisting of a laser medial 
meniscectomy, laser synovectomy, and laser vaporization of 
hypertrophy fat pad.  She experienced buckling of the knee 
beginning in May 1990, with subsequent complaints of swelling 
and giving way sensation.  A repeat arthroscopy with lateral 
meniscectomy in June 1992 revealed some evidence of 
synovitis, but no evidence of chondromalacia.  Subsequent VA 
outpatient treatment records reflect findings of positive 
McMurray's test, medial joint line pain, and patellar 
crepitus.

At a VA examination in August 1993, the veteran complained of 
chronic swelling and instability of the left knee, and giving 
way with associated pain occurring about once per week.  
Examination revealed 120 degrees of flexion and 0 degrees of 
extension of the left knee, with no instability under varus 
or valgus stress, with slight increase in varus and valgus 
laxity, tenderness about the medial joint line, and slight 
decrease in left quadriceps and left hamstring strength to 
4/5.

In a July 1998 Statement in Support of Claim, the veteran 
wrote that she still suffered from very sharp and intense 
pain, and she had to avoid putting too much strain on her 
left knee.  Various lay statements from the veteran's friends 
and relatives dated in June 1998 assert that: the veteran had 
fallen on many occasions and suffered pain in either the left 
or right knee; from November 1997 to June 1998 someone living 
with the veteran witnessed the veteran fall about four times, 
accompanied by pain; the veteran's mother observed her fall 
many times, with left knee pain, described as sharp and 
intense; someone else witnessed the veteran fall a few times, 
with a great deal of pain; the veteran had a continuous 
problem with her knee, which results in the knee giving out 
and her falling.  

A VA consultation examination in June 2000 reflects the 
veteran's subjective complaints of left knee pain and 
instability.  The examiner noted the history of medial 
meniscectomy in 1990, lateral meniscectomy in 1992, and 
repeat arthroscopy in 1996.  Physical examination revealed 
120 degrees of flexion and 0 degrees of extension of the left 
knee.  The impression was that the physical examination was 
essentially normal, including no Apley, McMurray's, drawer, 
or Lachman's sign to suggest ongoing pathologic process of 
the knee.  X-rays of the left knee in June 2000 were 
negative, with no evidence of bone injury and apparently 
normal alignment.  The examiner opined that the slight 
decrease in flexion of the left knee "was more related to 
the morbid, obese size of the Veteran's thigh and calf and 
not related to limitations of the knee itself."  

At a VA fee basis orthopedic examination in January 2001, the 
veteran reported a history of in-service left knee injury and 
post-service surgeries and symptoms, and that the left knee 
gave out three to four times per week so that she had fallen 
on multiple occasions due to the knee giving out.  She 
complained of increased swelling, constant pain (eight out of 
10 in severity), and tenderness over palpation of the medial 
aspect of the left knee.  The examiner noted that the veteran 
did not use crutches, cast, cane, or any other assistive 
device, including a brace.  Physical examination revealed 120 
degrees of flexion and 0 degrees of extension, actively and 
passively, of the left knee, with tenderness to the medial 
aspect, left knee 10cm larger than the right knee, positive 
Apley's test and McMurray's test consistent with medial 
meniscal tear, and valgus deformity which angulated at 15 
degrees (7 degrees more than the right).  The impressions 
were medial meniscal tear without residual, genu valgus of 
the left knee, and obesity.  The examiner noted that the 
veteran did have instability of the left knee due to the 
increased genu valgus to 15 degrees, and had a significant 
limp.  The examiner offered the opinion that the veteran's 
service-connected left knee "injury, more likely than not 
attributed significantly with her obesity, causing the genu 
valgus of the left knee," which caused the left knee 
instability. 

After a review of all the evidence, the record reflects that 
the veteran's service-connected post-operative left knee 
disability is primarily manifested by impairment of the left 
knee analogous to not more than severe instability, due to 
medial meniscal tear without residual, genu valgus deformity 
of the left knee which angulates at 15 degrees, tenderness to 
the medial aspect, swelling, and 4/5 muscle strength, and 
subjective complaints of constant pain and giving way three 
to four times per week.  The veteran's left knee disability 
is also manifested by 120 degrees of flexion and 0 degrees of 
extension.   

Diagnostic Code 5257 is an appropriate diagnostic code for 
rating the veteran's post-operative left knee disability 
because it contemplates the veteran's left knee symptoms of 
instability ("giving way"), weakness, and overall 
functional impairment which is not more than severe, 
including due to post-operative medial meniscal tear, pain, 
swelling, and tenderness.  38 C.F.R. § 4.71a.  While the 
veteran has had her service-connected left knee disability 
since the 1989 injury, the issue at hand is the current level 
of disability.  

With regard to the degree of severity of left knee 
disability, the Board notes that historically the veteran has 
undergone medial and lateral meniscectomies and repeat 
arthroscopy.  Notwithstanding the veteran's own statement 
that she has the "same amount of problems" now as she did 
at the time of the injury (which was rated 20 percent 
disabling effective in November 1989), the 30 percent rating 
actually represents an increased level of disability.  This 
is based primarily on the additional clinical findings and 
medical opinion, though it also contemplates the veteran's 
subjective reporting of pain and instability, described as 
"giving way."  The Board notes that the veteran does not 
use crutches, cast, cane, or any other assistive device, 
including a brace. 

With regard to the current level of instability, the Board 
notes that the June 2000 VA examination noted no actual 
instability of the left knee, including on clinical testing, 
and only slight decrease in flexion which it did not 
attribute to service-connected disability.  However, the 
January 2001 VA examination related the veteran's increased 
genu valgus at least in equal part to her service-connected 
left knee disability, and found that the veteran in fact had 
left knee instability.  Based on this report, instability is 
to be rated as part of the left knee disability.  

The Board has considered the veteran's reports, as well as 
the other lay statements, of the left knee giving way and 
causing the veteran to fall or almost fall.  A 30 percent 
rating for severe impairment of the knee with recurrent 
lateral instability well encompasses the veteran's left knee 
clinical findings and symptomatology.  A 30 percent rating 
contemplates even severe knee instability and is the maximum 
rating available under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  For these reasons, the Board must find that a 
rating in excess of 30 percent for post-operative left knee 
disability have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257.  

The Board also finds that no other potentially applicable 
diagnostic code provision would afford the veteran a rating 
in excess of 30 percent for her left knee disability.  As 30 
percent is also the maximum schedular rating under Diagnostic 
Code 5260 for limitation of flexion of the knee, a rating in 
excess of 30 percent is not possible under Diagnostic Code 
5260.  38 C.F.R. § 4.71a.  Other potentially applicable 
diagnostic codes such as 5258 (dislocated semilunar 
cartilage), 5259 (removal of symptomatic cartilage), and 5263 
(genu recurvatum) provide maximum schedular ratings of even 
less than 30 percent.  Id.  As there is no evidence of 
ankylosis of the veteran's left knee, including which more 
nearly approximates flexion between 10 degrees and 20 degrees 
or less favorable, consideration under Diagnostic Code 5256 
(knee ankylosis) would not result in a rating in excess of 
the currently assigned 30 percent disability rating.  
Likewise, as there is no evidence of nonunion of the tibia 
and fibula, consideration under Diagnostic Code 5262 
(impairment of tibia and fibula) would not result in a rating 
in excess of the currently assigned 30 percent disability 
rating.  Id.  

Even with considerations of pain and weakness, the evidence 
does not demonstrate limitation of extension more nearly 
approximating extension of the leg limited to 30 degrees.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 
Painful motion is considered limited motion only from the 
point that pain actually sets in; functional loss due to pain 
is to be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991); VAOPGCPREC 9-98.  The most recent VA examination 
in January 2001 revealed that the veteran has extension of 
the left leg to 0 degrees, both actively and passively, 
without notations of painful motion.  This is consistent with 
examination findings in June 2000, August 1993, and March 
1990, which all reflect 0 degrees of left knee extension 
without complaints of painful motion, which is full extension 
of the left knee.  See 38 C.F.R. § 4.71, Plate II (2000).  
Therefore, consideration under Diagnostic Code 5261 
(limitation of extension of the leg) would not result in a 
rating in excess of the currently assigned 30 percent 
disability rating.  38 C.F.R. § 4.71a. 

The Board notes that arthritis and instability of the knee 
may be rated separately under the diagnostic criteria of 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  A 
separate rating for arthritis with painful motion is also 
possible under 38 C.F.R. § 4.59 (2000).  VAOPGCPREC 9-98.  
However, a separate rating for arthritis on either basis 
requires X-ray findings of arthritis, which have not been 
demonstrated in this veteran's case.  While there is a March 
1990 VA examination diagnosis of possible arthritis, X-rays 
in March 1990 showed no abnormalities reflective of 
arthritis.  X-rays in June 2000 were, likewise, negative for 
any knee abnormality. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected post-operative left knee 
disability has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating left knee disability.  The Board notes 
the veteran underwent three separate surgical procedures, but 
has also considered that such hospitalization for these 
procedures occurred over a period of years in 1990, 1992, and 
1996, with no hospitalization in recent years for left knee 
disability, including during the pendency of the current 
claim.  The veteran's left knee disability does not even 
require the use of crutches, cast, cane, or any other 
assistive device, including a brace, and the veteran's 
contention in this regard is that the use of such devices 
would not be conducive to employment only because of 
aesthetic reasons.  Under these circumstances, in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).   


ORDER

An appeal for a rating in excess of 30 percent for the post-
operative residuals of torn medial meniscus, synovitis and 
hypertrophied pad of the left knee is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

